Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter

1.	Claims 1-22 are allowed.
The following is an examiner's statement of reasons for allowance: 
The references fail to teach, disclose, or suggest, either alone or in combination, regarding Claim 1, the second elastic member elastically deformable in the pressing direction, wherein when a first pressing operation is performed for the press member so as to move the press member from an initial position in the pressing direction the first and second signal patterns are electrically connectable via the first and second elastic members, and wherein after the first pressing operation, when a second pressing operation is performed for the press member so as to move the press member in a direction opposite to the pressing direction by the first and second elastic members, the first to third signal patterns are electrically connectable via the first to third elastic members; regarding Claim 22, the second elastic member elastically deformable in the pressing direction, wherein when a first pressing operation is performed for the press member so as to move the press member from an initial position in the pressing direction the first and second signal patterns are electrically connectable to each other via the first and second elastic members, and wherein after the first pressing operation, when a second pressing operation is performed for the press member so as to move the press member in a direction opposite to the pressing direction by the first and second elastic members, the first to third signal patterns are electrically connectable to one another via the first to third elastic members and in combination with the rest of the limitations of the base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen disclose an apparatus similar to Applicant’s claimed invention having a switch having an elastic member (60), conductive members (40, 40’) and signal patterns (35-37).
Endoh disclose an apparatus similar to Applicant’s claimed invention having a switch having elastic members (20, 45, 47), a conductive member (48) and a press member (16).
Ishikawa disclose an apparatus similar to Applicant’s claimed invention having a switch having a press member (2), conductive members (13) and signal patterns (14-16).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on 5712722009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWIN A. LEON/Primary Examiner, Art Unit 2833